 1
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8
                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10
     THE REGENTS OF THE UNIVERSITY                       Case No.: 17-cv-01394-H-NLS
11
     OF CALIFORNIA; and BECTON,
12   DICKINSON and COMPANY,                              ORDER GRANTING JOINT
                                       Plaintiffs,       MOTION FOR DETERMINATION
13
                                                         OF DISCOVERY DISPUTE NO. 8
14   v.
     AFFYMETRIX, INC.; and LIFE                          [Doc. No. 352.]
15
     TECHNOLOGIES CORP.,
16
                                     Defendants.
17
18
           On February 15, 2019, the parties filed a one-page joint motion for determination of
19
     discovery dispute No. 8. (Doc. No. 352.) In the joint motion, Plaintiffs argue that certain
20
     statements contained in Defendants’ expert report resulted in a subject matter waiver. (Id.)
21         On February 20, 2019, the Court held a telephonic hearing on the matter. Donald
22   Ware, Barbara Fiacco, and Jesse Hindman appeared for Plaintiffs. Doug Lumish appeared
23   for Defendants. For the reasons discussed at the hearing, the Court declines to find a
24   subject matter waiver absent further order of the Court.
25         IT IS SO ORDERED.

26   DATED: February 20, 2019

27                                                   MARILYN L. HUFF, District Judge
28                                                   UNITED STATES DISTRICT COURT


                                                     1
                                                                                 17-cv-01394-H-NLS
